Title: To Thomas Jefferson from Josiah, III Quincy, 28 December 1805
From: Quincy, Josiah, III
To: Jefferson, Thomas


                  
                     28. Dec. 1805.
                  
                  Mr. Quincy presents his respectful compliments to the President of the United States, and acknowledges his polite communication of the papers, destined for Mr. Blake. Having availed himself of their contents, in the manner permitted, he has, as requested, sealed and committed them to the Post Office.
               